Citation Nr: 1112391	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-28 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a spine disorder.

2.  Entitlement to a compensable disability evaluation for post traumatic ankylosis and flexion cast of the right fifth digit (hereinafter right fifth finger disorder).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claim was transferred to the Board by the RO in New York, New York.

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, the evidence has not shown, nor has the Veteran suggested unemployability due to service connected disorders, and the evidence suggests that the Veteran is presently employed.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders need not be discussed.


FINDINGS OF FACT

1.  A June 2004 rating decision declined to reopen the issue of entitlement to service connection for a back disorder.  In the absence of a timely perfected appeal, the June 2004 rating decision is final.

2.  The evidence submitted since the June 2004 rating decision does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's right fifth finger disorder is not manifested by residuals of an amputation.  



CONCLUSIONS OF LAW

1.  The June 2004 rating decision is final. New and material evidence to reopen a claim for service connection for a spine disorder has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for a compensable rating for a fifth right finger disorder has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 4.118, 4.124a, Diagnostic Codes 5156, 5227, 5230.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2008 prior to the rating decision of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.  See 38 C.F.R. § 3.159(b)(1).  The April 2008 letter also informed the Veteran of the reason his prior claim was denied and of what type evidence would meet the standard of new and material evidence.  The April 2008 correspondence complied with all VCAA notice requirements.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim. 38 C.F.R. § 3.159(c).  The Veteran was provided every meaningful opportunity to participate in the adjudication of his claim.  In sum, there is no evidence of any VA error in notifying or assisting his that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

New and Material Evidence Analysis

VA received the Veteran's original claim of entitlement to service connection for a spine disorder in July 1992.  A December 1992 rating decision denied the claim finding that the Veteran's in-service symptoms were acute and not shown on VA examination.  A January 1993 letter notified the Veteran of the decision.  The claims file contains nothing to indicate he did not receive the January 1993 decision letter, or any record that the U.S. Postal Service returned it to VA as undeliverable.  Nor is there any record of the Veteran having submitted a timely Notice of Disagreement with that decision.  Thus, the December 1992 rating decision is final.  38 U.S.C.A. § 7105.

In a June 2004 rating decision VA declined to reopen the claim of entitlement to service connection for a spine disorder.  The appellant was informed of that decision, and while he filed a notice of disagreement, he failed to submit a timely substantive appeal.  Hence, the June 2004 rating decision is also final.  Id.   

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The United States Court of Appeals for Veterans Claims has held that, in determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247, 251 (1999).  In this case, the last final decision was promulgated in June 2004.

In March 2008, the Veteran submitted a claim of entitlement to service connection for a spine disorder.  A November 2008 rating decision held that the Veteran had not submitted new and material evidence, and the claim to reopen was therefore denied.  

Review of the claims file reveals that additional evidence has been added in support of the Veteran's claim since his June 2004 rating decision.  This evidence includes statements from the Veteran, VA medical center treatment records dated between May 2004 and August 2008, and records from the private facility Pain Relief Medical Therapy.  

The evidence submitted since June 2004 in support of the Veteran's claim is new.  The Board finds, however, that the evidence added since that rating decision is not material.  As noted, the December 1992 rating decision held that the Veteran's spine disorder was acute and was not found on VA examination after service.  That finding was repeated in the June 2004 rating decision.  Thus, in order for evidence to be considered material, it must be shown that the Veteran's spine disorder was not acute and transitory in-service but in fact was chronic.  Alternatively, medical evidence showing that it is at least as likely as not that a current spine disorder is related to in-service symptoms would be new and material evidence.  38 U.S.C.A. § 5108.

The new evidence contains the Veteran's assertions that his spine disorder was due to service.  There is no new medical evidence which supports these lay assertions.  The Veteran previously asserted that his disorder was due to service.  Thus, his current statements are redundant of the evidence of record in 2004.  38 C.F.R. § 3.156 (a).  

VA medical center treatment notes report complaints of back pain and contain MRI reports which note possible asymmetric disc bulge in the left L2-L3 vertebra of the lumbar spine and a straightening of the normal cervical lordosis as well as spondylosis and disc disease in the cervical spine.  VA medical center treatment notes do not, however, at any time relate the Veteran's present spine disorder to service or to an in-service injury.  These records therefore fail to provide a reasonable possibility of substantiating the claim.

Also included in the evidence submitted after the 2004 rating decision are the treatment records from the Pain Relief Medical Therapy.  These records, rather than supporting a claim for service connection, primarily discuss a June 2007 work injury wherein the Veteran slipped and fell backward injuring his head, neck and lower back.  Such evidence does not go to linking the Veteran's service to his present back complaints.  Indeed, such evidence suggests that the appellant's current complaints are related to post-service injuries.

The evidence submitted after the Veteran's June 2004 rating decision does not provide a reasonable possibility of substantiating his claim.  The record contains neither evidence showing that his in-service symptoms were chronic nor evidence of a link between the Veteran's present symptoms and his service.  The claim to reopen must therefore be denied.

As the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to his petition to reopen.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Increased Rating for a Fifth Right Finger Disorder

The Veteran's disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5227, ring finger ankylosis.   The Veteran contends that his symptoms warrant a higher disability evaluation.

A February 2008 VA medical center treatment note revealed that the Veteran's neurological functions were found to be normal on examination.  

The Veteran's July 2008 VA examination noted complaints of increasing pain shooting up the arm but he denied pins and needles, tingling or numbness.  The Veteran reported difficulty lifting things with his right hand.  Physical examination revealed a linear five centimeter scar.  His right fifth finger was ankylosed at 25 degrees of extension.  The disorder also involved the distal interphalangeal joint of the fifth digit which was tender and kept at 50 degrees flexion.  The joint could be passively reduced to neutral.  The metacarpophalangeal joint showed full range of motion in flexion with pain at the end of the 90 degree range.  All hand joints showed a normal range of motion.  

The Veteran reported working in maintenance and that he had trouble lifting and working with machinery.  He also explained that he was unable to use his right fifth digit while typing.  Otherwise, the appellant was independent in his activities of daily living,  The Veteran reported flare-ups of sharp pain about three times a week that lasted about an hour on average which were precipitated by working with machinery, lifting or weather changes.  Pain was alleviated by Motrin, Tramadol and aspirin.  No additional functional impairment during flare-ups was noted.  A diagnosis of a swan-neck deformity and osteoarthritis of the proximal interphalangeal right joint was provided. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5156 a 10 percent rating is in order when the fifth finger has been amputated without metacarpal resection, at the proximal interphalangeal joint, or proximal thereto.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5227 mandate a noncompensable evaluation with either unfavorable or favorable ankylosis of the fifth finger.  Likewise, under 38 C.F.R. § 4.71a, Diagnostic Code 5230, a limitation of fifth finger motion warrants no more than a noncompensable rating regardless of its severity.  

Significantly, in this case, there is no evidence that the appellant's right fifth finger disorder is manifested by amputation residuals, or the equivalent thereof.  As such, there is no basis for a increased schedular evaluation.  38 C.F.R. § 4.71a.

Further, while the appellant shows evidence of a right fifth finger scar, there is no evidence that the scar is poorly nourished, tender and painful, unstable, or painful on examination.  The scar does not cover an area of 6 square inches (39 sq. cm.) or cause any limitation of function.  38 C.F.R. § 4.118.  The Veteran's scar is shown to be five centimeters long and is not objectively described as painful.  The evidence does not, therefore, warrant a separate rating for the Veteran's scar.  Id.  

There is no objective evidence of a neurological disorder related to the Veteran's right fifth finger disorder which might warrant a separate rating under 38 C.F.R. § 4.124

In considering DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain),the Board considered whether there is "functional loss" separately from consideration under the Diagnostic Code.  In this case, while there is evidence of pain during flare-ups, additional functional impairment has not been shown to a degree as to warrant a higher rating based on loss of function.   

The symptoms presented by the Veteran's right fifth finger disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The appeal is denied.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a spine disorder.  The petition to reopen is denied.

Entitlement to a compensable disability evaluation for a right fifth finger disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


